UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against -                                              ORDER

PERSIO TORRE S NUNEZ,                                          86 Cr. 918-02 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              On July 31, 2019, Defendant filed a Motion for Imposition of a Reduced Sentence

Pursuant to Section 404 of the First Step Act. (Dkt. No. 3) The Court hereby ORDERS the

Government to file a response by February 14, 2020.

              The Clerk of Court is directed to mail a copy of this order to:

       Persia Torres Nunez, #17194-054
       D. RAY JAMES CORRECTIONAL INSTITUTION
       P.O. BOX 2000
       FOLKSTON, GA 31537

Dated: New York, New York
       January 2#; 2020
                                                     SO ORDERED.



                                                    .kl-+
                                                    United States District Judge
